DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chabaud et al. (WO 2016/192973) in view of Baker (DE 19829782) in view of Martin (US 4,362,272) and further in view of Schlesser et al. (US 6,830,110).

With respect to claim 1, Chabaud discloses adjusting an orientation angle of an agricultural implement (4), comprising:
arranging a three-point hitch such that an upper link (8) and at least one lower link (6) is articulated to a support structure of a utility vehicle (see Figs. 1, 2);
adjusting the orientation angle (see claims 11, 12) based on a target length of the upper link (8), wherein the target length of the upper link is determined as a function of the orientation angle and as a function of a lower link angle (see claim 6); and
adjusting the orientation angle corresponding to a difference between a current inclination angle of the utility vehicle relative to an earth horizontal line as measured by an inclination sensor (14) and a target inclination angle to be maintained (see claim 3).

Chabaud does not explicitly disclose the target inclination angle is maintained for an agricultural implement carrying material in an open container as set forth in claim 1. Baker teaches arranging a three-point hitch (including 5) such that an upper link and at least one lower link (see figure) are articulated to a support structure of a utility vehicle (6) which maintains a target inclination angle for an agricultural implement (including 1) carrying fertilizer in an open container (2).
Chabaud and Baker are analogous because they both disclose three-point hitches on tractors for carrying agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Chabaud with the implement means as taught by Baker in order to spread manure. The combination would be desirable in order to prevent spilling of manure.

Neither Chabaud nor Baker explicitly discloses the material in the open container being liquid. Martin teaches an agricultural implement carrying liquids in an open container (of 10).
Chabaud, Baker, and Martin are analogous because they all disclose agricultural implements connected to towing vehicles through hitch means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the container means as taught by Martin in order to spread liquid and semi-liquid manure.

Neither Chabaud, Baker, nor Martin explicitly discloses arranging a lift arm as claimed. Schlesser teaches:
arranging a three-point hitch (see Fig. 1) such that an upper link (20) is coupled to a first articulation point (at 26) of a support structure of a utility vehicle and at least one lower link (including 14) is articulated coupled to a second articulation point (at 16) of the support structure of the utility vehicle and having a second coupling point for coupling to an agricultural implement;
wherein the first articulation point of the support structure of the utility vehicle is positioned above the second articulation point of the support structure of the utility vehicle (see Fig. 1);
arranging a lift arm (including 36) having a first articulation point (at 30) connected to a third articulation point of the support structure of the utility vehicle, a second articulation point connected (at 64) to a lifting cylinder (including 60) connected to a fourth articulation point (at 68) of the support structure of the utility vehicle, and a third articulation point (at 44) connected to a length-adjustable lifting spindle (including 40) connected to the at least one lower link between the second articulation point of the support structure of the utility vehicle and the second coupling point of the agricultural implement (see Fig. 1); and
wherein the third articulation point (at 30) of the support structure of the utility vehicle is positioned above the first articulation point (at 26) of the support structure of the utility vehicle, and the fourth articulation point (at 68) of the support structure of the utility vehicle is positioned below the first articulation point (at 26) of the support structure of the utility vehicle and above the second articulation point (at 16) of the support structure of the utility vehicle (see Fig. 1).
Chabaud, Baker, Martin, and Schlesser are analogous because they all disclose agricultural implements connected to towing vehicles through hitch means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the hitch and lift arm arrangements as taught by Schlesser in order to connect to and apply the above combination to conventional hitch means (as Schlesser teaches the embodiment of Fig. 1 being conventional prior art).

With respect to claim 2, Chabaud discloses the target length of the upper link (8) being adjusted by an actuator (see claim 12).

With respect to claim 8, Chabaud discloses the target length of the upper link (8) being determined as a function of a coordinate of a first articulation point of the upper link relative to a zero point of a defined coordinate system on the utility vehicle (as a function of or in order to achieve the orientation angle).

With respect to claim 9, Chabaud discloses the target length of the upper link (8) being determined as a function of a mast height of the agricultural implement (as a function of or in order to achieve the orientation angle).

With respect to claim 10, Chabaud discloses the target length of the upper link (8) being determined as a function of a length of the lower link (6) between the second articulation point and the second coupling point (as a function of or in order to achieve the orientation angle).

With respect to claim 11, Chabaud discloses the target length of the upper link (8) being determined as a function of a coordinate of the second articulation point of the lower link (6) relative to a zero point of a defined coordinate system on the utility vehicle (as a function of or in order to achieve the orientation angle).

With respect to claim 12, Chabaud discloses the orientation angle defined by a vehicle horizontal line and a reference line of the agricultural implement (see Figs. 1, 2).

With respect to claim 13, Chabaud discloses the reference line of the agricultural implement being an imaginary extension of a mast height of the agricultural implement (see Figs. 1, 2).

With respect to claim 15, Chabaud discloses the three-point hitch being a rear three-point hitch (see Figs. 1, 2), and the orientation angle of the combination would be increased when the current inclination angle is larger than the target inclination angle to level the agricultural implement in order to maintain the liquids in the open container of the agricultural implement.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chabaud in view of Baker in view of Martin in view of Schlesser as applied to claim 1 above, and further in view of Luca et al. (US 6,378,620)

Neither Chabaud, Baker, Martin, nor Schlesser explicitly discloses the lower link angle being determined by a sensing system. Luca discloses a three-point hitch (see Fig. 1), wherein a lower link angle (of 15) is determined via a sensing system (including 21), for use by a controller (including 20).
Chabaud, Baker, Martin, Schlesser, and Luca are analogous because they all disclose agricultural implements connected to towing vehicles through hitch means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the sensing means as taught by Luca in order to enable smooth operation. (See Luca, cols. 1-2.)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chabaud in view of Baker in view of Martin in view of Schlesser as applied to claim 1 above, and further in view of Mollick (US 2017/0290258).

Neither Chabaud, Baker, Martin, nor Schlesser explicitly discloses the three-point hitch being a front three-point hitch. Mollick teaches the use of a front three-point hitch (see Figs. 1a, 1b).
Chabaud, Baker, Martin, Schlesser, and Mollick are analogous because they all disclose agricultural implements connected to vehicles through hitch means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the front three-point hitch means as taught by Mollick in order to more closely align the agricultural implement with the steering (i.e. front wheels) of the utility vehicle or tractor (see Mollick, para. 0008). Additionally, the orientation angle of the combination would be decreased when the current inclination angle is larger than the target inclination angle to maintain the liquids in the open container of the agricultural implement.

Claims 1, 2, 4, 8-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Czapka et al. (US 9,980,422) in view of Kanato et al. (US 4,825,956) in view of Schlesser in view of Baker and further in view of Martin.

With respect to claim 1, Czapka discloses a method for adjusting an orientation angle of an agricultural implement (12), the method comprising:
arranging a three-point hitch such that an upper link (including 28) and at least one lower link (including 26) is articulated to a support structure of a utility vehicle (see Fig. 1); and
adjusting the orientation angle based on a target length of the upper link, wherein the target length of the upper link is determined as a function of the orientation angle and as a function of a lower link angle (see col. 3, lines 36-45 and col. 8, lines 8-34);
wherein the orientation angle of the agricultural implement (12) is adapted relative to an angle of inclination of the utility vehicle (10) relative to an earth horizontal line (see Fig. 1).

Czapka discloses that other means may be used to determine pitch angle, some of which take into account cylinder length. See col. 7, lines 6-21. Although such means would involve taking into account the inclination angle of the utility vehicle relative to an earth horizontal line, Czapka does not explicitly teach adjusting the orientation angle based on a difference between a current inclination angle of the utility vehicle relative to an earth horizontal line as measured by an inclination sensor, as set forth in claim 1.
Kanato teaches: "A linear actuator connected to the hitch is operable to control the lateral angle of inclination of the implement relative to the lateral inclination of the tractor. A first sensor mounted on the tractor measures the lateral angle of inclination of the tractor and provides a first signal related thereto. A second sensor associated with a hitch is used to determine the lateral angle of inclination of the implement and provide a signal related thereto. An adjustable means is used to provide a second signal related to the desired lateral angle of inclination of the implement. The signals are used to control a means that operates the actuator to position the implement at a desired lateral angle of inclination relative to the tractor and the ground." (See Kanato, col. 2.)
Czapka and Kanato are analogous because they both disclose control systems for three-point hitches. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Czapka with the sensing means as taught by Kanato in order to use smart cylinders (as set forth by Czapka) and to carry out an accurate control operation (see Kanato, col. 1).

Neither Czapka nor Kanato explicitly discloses arranging the lift arm as claimed. Schlesser teaches:
arranging a three-point hitch (see Fig. 1) such that an upper link (20) is coupled to a first articulation point (at 26) of a support structure of a utility vehicle and at least one lower link (including 14) is articulated coupled to a second articulation point (at 16) of the support structure of the utility vehicle and having a second coupling point for coupling to an agricultural implement;
wherein the first articulation point of the support structure of the utility vehicle is positioned above the second articulation point of the support structure of the utility vehicle (see Fig. 1);
arranging a lift arm (including 36) having a first articulation point (at 30) connected to a third articulation point of the support structure of the utility vehicle, a second articulation point connected (at 64) to a lifting cylinder (including 60) connected to a fourth articulation point (at 68) of the support structure of the utility vehicle, and a third articulation point (at 44) connected to a length-adjustable lifting spindle (including 40) connected to the at least one lower link between the second articulation point of the support structure of the utility vehicle and the second coupling point of the agricultural implement (see Fig. 1); and
wherein the third articulation point (at 30) of the support structure of the utility vehicle is positioned above the first articulation point (at 26) of the support structure of the utility vehicle, and the fourth articulation point (at 68) of the support structure of the utility vehicle is positioned below the first articulation point (at 26) of the support structure of the utility vehicle and above the second articulation point (at 16) of the support structure of the utility vehicle (see Fig. 1).
Czapka, Kanato, and Schlesser are analogous because they all disclose control systems for three-point hitches It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the hitch and lift arm arrangements as taught by Schlesser in order to connect to and apply the method to conventional hitch means (as Schlesser teaches the embodiment of Fig. 1 being conventional prior art).

Neither Czapka, Kanato, nor Schlesser explicitly discloses the target inclination angle being maintained for an agricultural implement carrying material in an open container as set forth in claim 1. Baker teaches arranging a three-point hitch (including 5) such that an upper link and at least one lower link (see figure) are articulated to a support structure of a utility vehicle (6) which maintains a target inclination angle for an agricultural implement (including 1) carrying fertilizer in an open container (2).
Czapka, Kanato, Schlesser, and Baker are analogous because they all disclose three-point hitches on tractors for carrying agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the implement means as taught by Baker in order to spread manure. The combination would be desirable in order to prevent spilling of manure.

Neither Czapka, Kanato, Schlesser, nor Baker explicitly discloses the material in the open container being liquid. Martin teaches an agricultural implement carrying liquids in an open container (of 10).
Czapka, Kanato, Schlesser, Baker, and Martin are analogous because they all disclose agricultural implements connected to towing vehicles through hitch means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the container means as taught by Martin in order to spread liquid and semi-liquid manure.

With respect to claim 2, Czapka discloses the target length of the upper link (including 28) being adjusted by an actuator (16).

With respect to claim 4, Czapka discloses a sensing system, which is used in determining a lower link angle (see col. 7, line 45 - col. 8, line 34).

With respect to claim 8, Czapka discloses the target length of the upper link (including 28) being determined as a function of a coordinate of a first articulation point of the upper link relative to a zero point of a defined coordinate system on the utility vehicle (required to determine the height of the implement).

With respect to claim 9, Czapka discloses the target length of the upper link (including 28) being determined as a function of a mast height of the agricultural implement (see col. 3, lines 36-45 and col. 8, lines 8-34).

With respect to claim 10, Czapka discloses the target length of the upper link (including 28) being determined as a function of a length of the lower link between the second articulation point and the second coupling point (see col. 8, lines 8-34).

With respect to claim 11, Czapka discloses the target length of the upper link (including 28) being determined as a function of a coordinate of the second articulation point of the lower link relative to a zero point of a defined coordinate system on the utility vehicle (see col. 8, lines 8-34).

With respect to claim 12, Czapka discloses the orientation angle enclosed by a vehicle horizontal line and a reference line of the agricultural implement (see Fig. 1).

With respect to claim 13, Czapka discloses an imaginary extension of a mast height of the agricultural implement (see Fig. 1).

With respect to claim 15, Czapka discloses the three-point hitch being a rear three-point hitch (see Fig. 1), and the orientation angle of the combination would be increased when the current inclination angle is larger than the target inclination angle to level the agricultural implement in order to maintain the liquids in the open container of the agricultural implement.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Czapka in view of Kanato in view of Schlesser in view of Baker in view of Martin as applied to claim 1 above, and further in view of Mollick.

Neither Czapka, Kanato, Schlesser, Baker, nor Martin explicitly discloses the three-point hitch being a front three-point hitch. Mollick teaches the use of a front three-point hitch (see Figs. 1a, 1b).
Czapka, Kanato, Schlesser, Baker, Martin, and Mollick are analogous because they all disclose agricultural implements connected to vehicles through hitch means. xx provide the above combination with the front three-point hitch means as taught by Mollick in order to more closely align the agricultural implement with the steering (i.e. front wheels) of the utility vehicle or tractor (see Mollick, para. 0008). Additionally, the orientation angle of the combination would be decreased when the current inclination angle is larger than the target inclination angle to maintain the liquids in the open container of the agricultural implement.

Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive.
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, it is noted that reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention, and as such does not adequately support Applicant’s argument that impermissible hindsight was used. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant's arguments with respect to the teachings of the prior art fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Gresch et al. (US 2018/0116096), Meid et al. (US 2017/0315006), and Bundy (US 6,749,035) all show the limitations of the hitch and lift arm arrangements amended to the claims of 9/14/2021. Additionally, it noted that previously cite Guo et al. (US 7,588,089) also shows said limitations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/6/15/22